UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-01097 THE STANDARD REGISTER COMPANY (Exact name of registrant as specified in its charter) OHIO 31-0455440 (State or other jurisdiction of (I.R.S. Employer Incorporation or organization) Identification No.) , DAYTON OHIO (Address of principal executive offices) (Zip Code) (937) 221-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes []No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding as of October 2, 2011 Common stock, $1.00 par value 24,363,671 shares Class A stock, $1.00 par value 4,725,000 shares THE STANDARD REGISTER COMPANY FORM 10-Q For the Quarter Ended October 2, 2011 INDEX Page Part I – Financial Information Item 1. Consolidated Financial Statements a) Consolidated Statements of Income and Comprehensive Income for the 13 and 39-Week Periods Ended October 2, 2011 and October 3, 2010 3 b) Consolidated Balance Sheets as of October 2, 2011 and January 2, 2011 4 c) Consolidated Statements of Cash Flows for the 39-Week Periods Ended October 2, 2011 and October 3, 2010 6 d) Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition 16 and Results of Operations Item 3. Quantitative and Qualitative Disclosure About Market Risk 25 Item 4. Controls and Procedures 25 Part II – Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use ofProceeds 25 Item 3. Defaults upon Senior Securities 25 Item 4. Reserved 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 26 PART I - FINANCIAL INFORMATION ITEM 1 - CONSOLIDATED FINANCIAL STATEMENTS THE STANDARD REGISTER COMPANY CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Dollars in thousands, except per share amounts) 13 Weeks Ended 39 Weeks Ended October 2, October 3, October 2, October 3, REVENUE Products $ Services Total revenue COST OF SALES Products Services Total cost of sales GROSS MARGIN OPERATING EXPENSES Selling, general, and administrative Pension settlements and postretirement plan amendment ) - ) - Environmental remediation 69 ) 69 ) Restructuring and other exit costs 32 ) Total operating expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE) Interest expense ) Other income 60 11 Total other expense ) INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ BASIC AND DILUTED INCOME PER SHARE $ Dividends per share declared for the period $ NET INCOME $ Net actuarial loss reclassification, net of ($3,956), ($1,903), ($8,945), and ($5,706) deferred income tax benefit Net prior service credit reclassification, net of $10,024, $398 and $10,998, $1,193 deferred income tax expense ) Prior service credit, net of ($2,015) deferred income tax benefit - - Net actuarial gains, net of $48 and $11 deferred income tax expense 74 - 17 - Cumulative translation adjustment ) COMPREHENSIVE INCOME $ See accompanying notes. 3 THE STANDARD REGISTER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) October 2, January 2, A S S E T S CURRENT ASSETS Cash and cash equivalents $ $ Accounts and notes receivable, less allowance for doubtful accounts of $3,018 and $2,816 Inventories Deferred income taxes Prepaid expense Total current assets PLANT AND EQUIPMENT Land Buildings and improvements Machinery and equipment Office equipment Construction in progress Total Less accumulated depreciation Plant and equipment, net Net assets held for sale - Total plant and equipment, net OTHER ASSETS Goodwill Intangible assets, net Deferred tax asset Other Total other assets Total assets $ $ See accompanying notes. 4 THE STANDARD REGISTER COMPANY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) October 2, January 2, LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Current portion of long-term debt $ $ Accounts payable Accrued compensation Accrued restructuring and other exit costs Deferred revenue Other current liabilities Total current liabilities LONG-TERM LIABILITIES Long-term debt Pension benefit obligation Retiree healthcare obligation - Deferred compensation Environmental liabilities Other long-term liabilities Total long-term liabilities COMMITMENTS AND CONTINGENCIES - see Note 12 SHAREHOLDERS' EQUITY Common stock, $1.00 par value: Authorized 101,000,000 shares Issued 26,377,991 and 26,227,199 shares Class A stock, $1.00 par value: Authorized 9,450,000 shares Issued - 4,725,000 Capital in excess of par value Accumulated other comprehensive losses ) ) Retained earnings Treasury stock at cost: 2,014,320 and 1,996,952 shares ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes. 5 THE STANDARD REGISTER COMPANY CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) 39 Weeks Ended 39 Weeks Ended October 2, October 3, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Restructuring charges ) Pension and postretirement benefit (income) expense ) Share-based compensation Deferred tax expense Other Changes in operating assets and liabilities, net of acquisition: Accounts and notes receivable ) Inventories ) Restructuring spending ) ) Accounts payable and accrued expenses ) Pension and postretirement benefit obligations ) ) Deferred compensation payments ) ) Other assets and liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Additions to plant and equipment ) ) Acquisition, net of cash received ) ) Proceeds from sale of plant and equipment 40 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Net change in borrowings under revolving credit facility Principal payments on long-term debt ) ) Proceeds from issuance of common stock Dividends paid ) ) Purchase of treasury stock ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ SUPPLEMENTAL SCHEDULE OF NONCASH INVESTING AND FINANCING ACTIVITIES Capital lease recorded for equipment $ - $ Loan payable recorded for professional services - See accompanying notes. 6 THE STANDARD REGISTER COMPANY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share amounts) NOTE 1 – BASIS OF PRESENTATION The accompanying consolidated financial statements include the accounts of The Standard Register Company and its wholly-owned subsidiaries (collectively, the Company) after elimination of intercompany transactions, profits, and balances.The consolidated financial statements are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and notes required for complete annual financial statements and should be read in conjunction with the Company’s audited consolidated financial statements and notes included in our Annual Report on Form 10-K for the year ended January 2, 2011 (Annual Report). In our opinion, all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation have been included.The results for interim periods are not necessarily indicative of trends or of results to be expected for a full year. Certain prior-year amounts have been reclassified to conform to the current-year presentation. NOTE 2 – RECENTLY ADOPTED AND ISSUED ACCOUNTING PRONOUNCEMENTS In 2011, we adopted Accounting Standards Update (ASU) 2009-13 which amended the revenue recognition standards related to non-software multiple-element revenue arrangements.The standard requires the allocation of the overall consideration to each deliverable based on its estimated selling price in the absence of other objective evidence of selling prices and expands the required disclosures for multiple-element arrangements.The standard permitted retrospective or prospective adoption, and we elected prospective adoption for revenue arrangements entered into or materially modified beginning in fiscal 2011.Adoption of this standard did not have a material impact on our consolidated results of operation, financial position, or cash flows. NOTE 3 – REVENUE RECOGNITION When a customer arrangement involves multiple deliverables, we evaluate all deliverables to determine whether they represent separate units of accounting, allocate the arrangement consideration to the separate units, and recognize revenue in accordance with generally accepted accounting principles for revenue recognition.We have one type of non-software multiple-element arrangement which consists of three deliverables: custom-printed products, warehousing services, and custom-delivery services.Under this type of an arrangement, we provide warehousing and custom-delivery services for customers who want just-in-time delivery of custom-printed products. For the majority of our contractual arrangements, at the customer’s request we print and store custom-printed products that remain in our inventory until the customer’s specified future delivery.For these arrangements, title and risk of ownership for these products remains with us until the product is shipped to the customer.Therefore, the product is considered to be delivered last, and the customer is invoiced when the product is delivered to the customer. Under certain other contractual arrangements, at the customer’s request we print and store the custom-printed products for the customer’s specified future delivery.Such products are stored in our warehouses and are not used to fill other customers’ orders.For these products, manufacturing is complete, the finished product is not included in our inventory, and title and risk of loss have transferred to the customer.In these transactions, the customer is invoiced under normal billing and credit terms when the product is placed in the warehouse for storage.As such, the product is considered to be delivered first and warehousing and custom-delivery services are delivered last. Fees for warehousing and custom-delivery services are often bundled into the price of the products and are therefore invoiced when the product is considered delivered.However, if requested by the customer, these fees may also be invoiced separately as the services are performed. Multiple-element arrangements entered into or materially modified beginning in 2011 For arrangements entered into or materially modified beginning in fiscal 2011, we determine whether each deliverable in the arrangement represents a separate unit of accounting based on the following criteria: ● Whether the delivered item has value to the customer on a standalone basis; and ● If the arrangement includes a general right of return relative to the delivered item, whether delivery or performance of the undelivered item is considered probable and is substantially in our control. 7 We then allocate the consideration received to each deliverable in the arrangement based on the relative selling prices of each deliverable. Determination of selling prices Selling prices are determined based on the following hierarchy: vendor-specific objective evidence of fair value (VSOE), third-party evidence of selling price (TPE), or best estimate of selling price (ESP).For each deliverable, we review historical sales data to determine if we have sufficient stand-alone sales that are within an acceptable range to establish VSOE.VSOE is considered established if 80% of stand-alone sales are within +/-15% of the median sales price.Available third-party evidence is evaluated to determine if TPE can be established for items where VSOE does not exist.In absence of VSOE and TPE, ESP is used.Determining ESP requires significant judgment due to the nature of factors that must be considered and the subjectivity involved in determining the impact each of these factors should have on ESP. Custom-printed products Due to the variances in pricing for available stand-alone sales and custom nature of our products, VSOE or TPE cannot be established.To develop ESP, we consider numerous internal and external factors including: internal cost experience for materials, labor, manufacturing and administrative costs; external pricing for similar products; level ofmarket competition and potential for market share gain; stage in the product life cycle; industry served; profit margins; current market conditions; length of typical agreements; and anticipated volume. Warehousing services VSOE cannot be established for warehousing services, as we generally do not sell these services separately.Although some third-party evidence is readily available for certain aspects of our warehousing services, an adequate amount of data for services similar to our offering is not available to establish TPE.ESP is developed by utilizing a pricing process which considers the following internal and external factors: cost driver activity such as full versus partial carton shipments, storage space utilized, type of product stored, and shipping frequency; internal cost experience; profit margins; volume-related discounts; current market conditions; and to a lesser degree, pricing from third-party providers when available. Custom-delivery services For custom-delivery services, no stand-alone sales are available as we do not sell these services separately; therefore, VSOE cannot be established.TPE is developed by utilizing individual pricing templates for each customer.The pricing templates consider profit margins, volume, and expected shipping addresses for the customer applied to a freight rate table that is developed from negotiated rates with our third-party logistics partners. Timing of revenue recognition For arrangements where warehousing and custom-delivery services are delivered last, revenue allocated to the product is recognized when it is placed in the warehouse for storage.Revenue allocated to warehousing and custom-delivery services is recognized as the services are performed. For arrangements where the product is delivered last, revenue allocated to the product is recognized when shipped from the warehouse to the customer.Revenue allocated to warehousing and distribution services is recognized as the services are performed. Multiple-element arrangements entered into prior to 2011 Arrangements entered into prior to 2011 continue to be accounted for in accordance with the revenue recognition standards effective prior to 2011.Under previous revenue recognition guidance, deliverables represent separate units of accounting if the following criteria are met: ● The delivered item has value to the customer on a standalone basis; ● Objective and reliable evidence exists for the fair value of the undelivered item; and ● If the arrangement includes a general right of return relative to the delivered item, delivery or performance of the undelivered item is considered probable and is substantially in our control. We previously determined that objective and reliable evidence of fair value exists for the warehousing and custom-delivery services but not for the products due to the custom nature of our printed products and lack of consistent pricing in stand-alone sales.Accordingly, in customer arrangements where warehousing and delivery services are delivered last, we utilize the residual method to allocate arrangement consideration to the products based on the fair value of the warehousing and delivery services and recognize revenue for the product when placed in the warehouse.Revenue allocated to warehousing and delivery services is recognized as the services are performed. 8 In arrangements where the products are delivered last, we are unable to allocate arrangement consideration to the deliverables due to the lack of objective evidence of fair value for the products.Therefore, the arrangement is recognized as a single unit of accounting, and all revenue is recognized when the products are delivered to the customer. Changes in revenue recognition as a result of adopting ASU 2009-13 For arrangements entered into or materially modified in 2011, we continue to recognize custom-printed products, warehousing services, and custom-delivery services as separate units of accounting for arrangements where warehousing and delivery services are delivered last.For arrangements where custom-printed products are delivered last, we previously accounted for these arrangements as one unit of accounting and recognized the arrangement consideration as product revenue.Due to the establishment of ESP for the custom-printed products, we now recognize the products, warehousing services, and custom-delivery services as separate units of accounting.This change resulted in an increase in reported services revenue in the accompanying Consolidated Statements of Income. The pattern and timing of revenue recognition did not change for our arrangements where warehousing and delivery services are delivered last.For arrangements where products are delivered last, we now recognize warehousing services as performed rather than as the product is delivered.However, this change did not materially impact the timing of revenue recognition and is not expected to have a material effect in the near term. NOTE 4 – ACQUISITIONS On July 6, 2011, we acquired 100% of the ownership interest in iMedConsent, LLC (dba Dialog Medical).Dialog Medical provides solutions for managing the patient informed consent process and will be operated as a wholly-owned subsidiary reporting through our Healthcare segment.We believe this acquisition strengthens and broadens our leadership in the healthcare market and will enable us to help our customers advance their reputations by improving patient safety, compliance, critical patient communications and operational performance. The total purchase price was $6,217 which includes $4,941 paid in cash, a $650 note payable to be paid over two years, and $626 of contingent consideration expected to be paid that is based upon achievement of certain revenue targets by Dialog Medical through July 6, 2013.The maximum payout under the contingent arrangement is $2,000. The acquisition was accounted for as a business combination; therefore, the identifiable assets acquired and liabilities assumed were recorded at their estimated fair values at the date of acquisition.Except for the working capital adjustment required by the agreement, all values recorded for the acquisition are final.The purchase price allocation consisted of: $5,389 for identifiable intangibles; $899 for goodwill; and ($71) in net working capital accounts. Identifiable intangibles included: acquired software technology of $2,650, customer relationships of $2,610, and a trademark of $129.The acquired software technology and trademark are being amortized on a straight-line basis over an estimated useful life of 7 years.Customer relationships are being amortized on an accelerated basis over 8 years.Goodwill, which was allocated to our Healthcare segment, primarily represents the value of the assembled workforce and expected synergies and other benefits that we believe will result from the acquisition. Pro forma financial information and other disclosures have not been presented because the acquisition is not considered material to our consolidated financial position or results of operations. 9 NOTE 5 – RESTRUCTURING, OTHER EXIT COSTS, AND ASSETS HELD FOR SALE The 2009 and 2008 restructuring plans and other exit activities are described in Note 4 to the Consolidated Financial Statements included in our Annual Report.All related costs are included in restructuring and other exit costs in the accompanying Consolidated Statements of Income. 2009 Plans Restructuring and other exit costs of $260 in 2011 and $1,409 in 2010 relate to costs required to be expensed as incurred, primarily for the termination of contracts and the relocation of equipment.In addition, in 2011, we reversed $325 of involuntary termination costs primarily as result of lower than expected employee severance costs . Components of 2009 restructuring and other exit costs consist of the following: Total Total Cumulative Expected Q3 2011 To-Date Costs Expense Expense Involuntary termination costs $ $
